Citation Nr: 0627530	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to a separate evaluation for each ear for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to restoration of a 100 percent schedular 
rating for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from January 1951 through July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The case is now before the Board for 
appellate review.

The issue of entitlement to restoration of a 100 percent 
schedular rating for residuals of prostate cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2005); 38 C.F.R. §4.87, DC 6260 
(2002, 2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  Such an 
evaluation is not warranted, as a matter of law.

The veteran's claim was denied, because, under DC 6260, there 
is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  In Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005), the U.S. Court of Appeals for 
Veterans Claims (CAVC) held that the pre-1999 and pre-June 
13, 2003 versions of DC 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and 38 C.F.R. §4.87, DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  The stay of 
adjudication of tinnitus rating cases was then lifted.  

The veteran's service-connected tinnitus is assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. 
§4.87, DC 6260.  As there is no legal basis upon which to 
award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

VA's duties to notify and assist the veteran have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive.   
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied. 


REMAND

The veteran is currently rated as 60 percent disabled for the 
residuals of prostate cancer, status post-radical 
prostatectomy.  In a July 2000 rating decision, the RO 
reduced the rating for the veteran's prostate cancer to 30 
percent, effective November 1, 2000.  The veteran was advised 
of the determination in a letter of September 18, 2000.  
Several days later, his representative indicated that the 
veteran requested that the 100 percent rating be continued.  

In a November 2000, the RO reduced the veteran's rating to 30 
percent.  The veteran's representative filed a timely notice 
of disagreement with the November 2000 rating decision in 
December 2000.  When a notice of disagreement is timely 
filed, the RO must reexamine the claim and determine if 
additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO must prepare a Statement of the Case (SOC) pursuant to 38 
C.F.R. § 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  38 
C.F.R. § 19.26 (2005).

The RO, in July 2001, increased the rating to 60 percent, and 
stated that "this is considered a grant of benefits sought 
on Notice of Disagreement."  VA took no further action on 
this claim.  Notwithstanding the RO's statement that the 
increase to a 60 percent disability rating was a "grant of 
benefits sought on Notice of Disagreement," because a higher 
schedular rating was available, the claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (in 
adjudicating a claim for an increased rating, the veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation).  

Here, it appears that the veteran is seeking reinstatement of 
the 100 percent rating for the residuals of prostate cancer.  
The RO must issue a SOC.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue 
of restoration of a 100 percent schedular 
rating for residuals of prostate cancer.  
Advise the veteran of the need to timely 
file a substantive appeal to perfect the 
appeal.  An appropriate time to respond 
must be afforded.  If in order, the matter 
should then be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


